Name: Commission Regulation (EC) No 2568/1999 of 3 December 1999 correcting Regulation (EC) No 2528/1999 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  cooperation policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities 4. 12. 1999L 310/34 COMMISSION REGULATION (EC) No 2568/1999 of 3 December 1999 correcting Regulation (EC) No 2528/1999 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of prefer- ential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5(2)(a) thereof, Whereas checks have shown that the figures given for multi- florous (spray) carnations in the Annex to Commission Regula- tion (EC) No 2528/1999 (3) are incorrect; whereas that Annex must therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2528/1999 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1999. It shall apply from 1 to 14 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 382, 31.12.1987, p. 22. (2) OJ L 177, 5.7.1997, p. 1. (3) OJ L 306, 1.12.1999, p. 13. EN Official Journal of the European Communities4. 12. 1999 L 310/35 ANNEX Period from 1 to 14 December 1999 (EUR/100 pieces) Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 14,38 9,17 32,98 13,65 Community import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel 7,42  11,59 10,20 Morocco 11,51 12,60   Cyprus     Jordan     West Bank and Gaza Strip    